internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-130863-01 cc psi b04 taxpayer’s name ssn taxpayer’s identification no date of death date of conference legend decedent wife daughter grat date date date date dollar_figurea dollar_figureb dollar_figurec - - - - - - - - - - - issue to what extent is the corpus of grat a grantor_retained_annuity_trust established by decedent includible in decedent’s gross_estate under sec_2036 or sec_2039 of the internal_revenue_code conclusion under sec_2036 the fair_market_value of the grat corpus is includible in decedent’s gross_estate as determined under revrul_82_105 1982_1_cb_133 under sec_2039 the entire value of the grat on the date of decedent’s death is includible in the decedent’s gross_estate tam-130863-01 facts on date decedent established grat a grantor_retained_annuity_trust intended to meet the requirements of sec_2702 of the internal_revenue_code the trustees of grat were decedent and his daughter daughter under the terms of grat the trustees were to manage the corpus and pay annually to the decedent for a period of years an annuity amount equal to percent of the fair_market_value of the initial trust corpus if the decedent died before the expiration of the 10-year term the annuity was to be paid to the executor of decedent’s estate for the remaining balance of the 10-year term at the expiration of the year term grat is to terminate and its assets are to be distributed to daughter if she is living at that time if daughter does not survive the term of grat the assets are to be distributed to wife if neither daughter nor wife survive the 10-year term the assets of grat are to be distributed to the issue of decedent and wife per stirpes or if none to decedent’s sons in equal shares or if one son survives decedent all to the survivor if neither son survives decedent the assets are to pass to the sons’ issue per stirpes decedent died on date during the sixth year of the 10-year term of grat since date the annual annuity payments dollar_figurea have been paid to decedent’s estate pursuant to the terms of grat the 10-year term of grat will terminate on date at which time the payments to the estate will terminate and the trust corpus will be distributed in accordance with the trust instrument as of date the fair_market_value of the corpus of grat was dollar_figureb decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on date on the return the estate reported that dollar_figurec was includible in the gross_estate with respect to grat which amount represented a fraction of the fair_market_value of the grat on the date of death law and analysis sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy tam-130863-01 the property or the income from the property in revrul_82_105 1982_1_cb_133 the decedent prior to his death created a charitable_remainder_annuity_trust pursuant to which the decedent retained the right to receive an annuity of 12x dollars for life the ruling concludes that the decedent’s retained annuity represents the retained right to receive all of the income from all or a specific_portion of the trust for purposes of sec_2036 under revrul_82_105 the amount of the corpus with respect to which the decedent retained the income is that amount of corpus that would be sufficient to yield the annual annuity based on the assumed rate of return prescribed by the regulations as of the applicable_valuation_date the revenue_ruling prescribes the following formula for this determination annual annuity assumed rate of return amount includible that portion of the trust corpus with respect to which the decedent retained a right to receive all of the income as determined under the formula is includible in the decedent’s gross_estate under sec_2036 the ruling states that the holding applies only to the portion of the value of a charitable_remainder_annuity_trust that is includible in the gross_estate under sec_2036 the ruling expressly does not consider the amount if any that may be includible in the gross_estate under any other provisions of the internal_revenue_code sec_2039 provides in pertinent part that the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after date if under the contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death sec_2039 provides in pertinent part that the amount includible under sec_2039 is the part of the value of the annuity_or_other_payment receivable under the contract or agreement as is proportionate to the part of the purchase_price contributed by the decedent sec_20_2039-1 of the estate_tax regulations provides in part that the term annuity_or_other_payment as used with respect to both the decedent and the survivor beneficiary has reference to a payment or payments that may be equal or unequal conditional or unconditional periodic or sporadic sec_20_2039-1 further provides that the term contract or agreement includes understandings arrangements and plans sec_2036 under the trust agreement in the instant case decedent transferred property to tam-130863-01 the grat but retained the right to receive an annuity_payment for a term of years or until his prior death decedent died during the sixth year of the term and at the time of his death was receiving annual payments from the grat thus decedent had retained for a period which did not in fact end before his death the right to receive the annuity payments from the grat accordingly under sec_2036 a portion of the grat is includible in decedent’s gross_estate in accordance with revrul_82_105 the portion of the value of the grat includible under sec_2036 is the amount of corpus necessary to yield dollar_figurea a year the amount of decedent’s retained annuity based upon an assumed rate of return equal to the sec_7520 rate on the date of decedent’s death sec_2039 we also believe that under sec_2039 percent of the value of the grat corpus on decedent’s date of death is includible in the gross_estate in this case the annuity payable to the decedent and the payments to be made after decedent’s death are all payable under the terms of a_trust instrument which constitutes a contract or agreement as required under sec_2039 further the annuity was paid to decedent for a period that did not in fact end before his death finally under the terms of the grat the annuity and other_payments receivable by the estate and thus the estate beneficiaries and the remainder beneficiaries of the grat are receivable by reason of surviving the decedent decedent’s estate contends that this final requirement is not satisfied in this case because under the terms of the grat daughter or any successor alternative remainder beneficiary must survive the term of the grat in order to receive the remainder_interest thus the remainder_interest is not receivable by any person by reason of surviving the decedent rather because an annuity is first payable to the estate for the balance of the grat term the remainder_interest will be receivable by daughter or the alternative successor beneficiaries only by reason of surviving the year term of the grat however we disagree that sec_2039 is not applicable to the entire grat corpus in this case merely because the annuity_or_other_payment is first payable to the decedent’s estate for a term of years and then to the remainder beneficiaries if they are then living for example assume payments are to be made to a decedent for years or his prior death and on the earlier of the decedent’s death or the expiration of the year period the payments are to be made to the decedent’s child or the child’s issue if the child is not then living for years it seems clear that if the decedent died within the initial year term and the payments continued to the child the survivor payments would be subject_to inclusion under sec_2039 the payments to the child or the child’s issue are receivable because of the decedent’s death and because the child or issue survived the decedent see c lowndes r kramer j mccord federal estate_and_gift_taxes 3rd ed the result should be the same if the payments commencing after the decedent’s death are first payable to the decedent’s estate and through the estate to the estate beneficiaries for a term of years and then to the child the annuity and other_payments whether payable initially tam-130863-01 to the estate beneficiaries and then to the child or initially to the child commence by reason of the decedent’s death and will be received by the ultimate beneficiaries because they survived the decedent the fact that the total benefit payable after the decedent’s death is divided between several beneficiaries on a temporal basis should have no effect on the application of sec_2039 see also revrul_76_404 1976_2_cb_294 in which a nonqualified pension_plan provides for a payment to the surviving_spouse until death or remarriage if the spouse dies or remarries the annuity is payable to the decedent’s child under age until they attain age the primary focus of the revenue_ruling is whether the spouse’s interest qualifies for the estate_tax_marital_deduction however the ruling states that the value of the annuity payments receivable by the spouse and the child are includible under sec_2039 thus the child’s annuity is viewed as receivable by reason of surviving the decedent even though additional conditions were imposed on the child’s receipt of the annuity that is the child could only receive the annuity if the spouse died or remarried before the child attained age we believe this position is consistent with congressional intent in enacting sec_2039 and b prior to the enactment of sec_2039 courts had repeatedly concluded that a commercial survivor annuity payable after the death of the primary_annuitant purchaser was includible in the primary_annuitant purchaser’s gross_estate under the predecessor statutes to sec_2036 see eg 122_f2d_998 9th cir see also revrul_55_302 1955_1_cb_446 sec_2039 was added to the internal_revenue_code by the revenue act of to codify this result and to provide rules for the estate taxation of survivor annuities payable under employee pension plans s rep no 83rd cong 2d sess date in enacting sec_2039 and b congress borrowed many aspects of sec_2036 and its predecessors which had previously been held applicable to survivor annuities for example sec_2036 applies if the decedent retained an interest in transferred property for life or for a period not ascertainable without reference to death or for a period that did not in fact end before death sec_2039 applies if the decedent received payments under a contract or agreement for these same periods sec_2036 does not apply to transfers prior to date similarly sec_2039 contains the identical effective date thus it is clear that in enacting sec_2039 and b congress incorporated the operating rules for sec_2036 clearly sec_2036 applies where the decedent’s retained_interest in property in fact terminates at death and the benefit of the property passes to others sec_2039 applies under the same circumstances that is where the decedent’s annuity in fact terminates at death and the benefits payable under the contract or agreement pass on to the survivors as is the case under sec_2036 it should make no difference that after the decedent’s death the benefits are first payable to the decedent’s estate for a term of years and then to specified designated beneficiaries if they are then living in the instant case commencing on decedent’s death assets of grat will be distributed first to the estate and through the estate to the beneficiaries for a year period and then to daughter if she is living and if not then living to designated tam-130863-01 contingent beneficiaries as discussed above the payments commenced by reason of the decedent’s death and each beneficiary must in fact survive the decedent in order to receive any payments from the grat accordingly all post-death payments from the grat are receivable by reason of surviving the decedent under sec_2039 consequently the entire value of the grat on the date of decedent’s death is includible in decedent’s gross_estate under sec_2039 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end 1an annuity payable to the estate would be includible under sec_2039 as well as sec_2033 see revrul_77_157 1977_1_cb_279
